Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 11/16/21.  The applicant argument regarding Tseng et al. is not persuasive; therefore, all the rejections based on Tseng et al. is retained and repeated for the following reasons.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US Pub. 2016/0020630).

As to claim 7 the prior art teach a device to-be-charged, comprising: 

a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different (see fig 1 paragraph 0013-0016 and summary; especially, Tseng et al. teach a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different as fig 1 paragraph 0014-0016 and summary); 

a wireless receiving circuit (see fig 1 element 100 paragraph 0013; especially, Tseng et al. teach a wireless receiving circuit as fig 1 element 100 paragraph 0013); 

and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit (see fig 3-6 paragraph 0040-0047; especially, Tseng et al. teach a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit as fig 3-6 paragraph 0041-0046; especially, Tseng et al. teach a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit as fig 3-6 paragraph 

As to claim 8 the prior art teach further comprising: a first charging channel, provided with a step-down circuit, wherein the step-down circuit is configured to receive an output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of the first charging channel, wherein a battery of the device to-be-charged is charged according to the output voltage and the output current of the first charging channel; and a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel (see fig 1, fig 3-5 paragraph 0042-0049 and summary).

As to claim 9, the prior art teach wherein the control circuit is further configured to: communicate wirelessly with a wireless charging device according to the at least one of the voltage and the current of the first charging channel detected by the detecting circuit, to adjust a transmission power of the wireless charging device to make the at least one of the output voltage and the output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery (see fig 1-5 paragraph 0017-0024).

As to claim 10 the prior art teaches further comprising: a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and an output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of a charging voltage and a charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel (see fig 1-6 paragraph 0020-0027).

As to claim 11 the prior art teaches wherein the control circuit is configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit according to a charging channel used for charging the battery, wherein the charging channel is the first charging channel or the second charging channel (see fig 1, fig 3, fig 4 paragraph 0025-0030).

As to claim 12 the prior art teaches wherein the control circuit is configured to: 

control a first pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the first pair of joints, when the 

and control a second pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the second pair of joints, when the battery of the device to-be-charged is charged through the second charging channel (see fig 1-4 paragraph 0018-0023); 

wherein receiving-coil turns defined by the first pair of joints is smaller than receiving-coil turns defined by the second pair of joints (see fig 1-4 paragraph 0022-0029).

As to claim 13 the prior art teaches 13. (Original) The device to-be-charged of claim 8, wherein the battery comprises N cells coupled in series, and N is a positive integer greater than one (see fig 3-6 paragraph 0040-0050).

Remarks

Applicant’s response and remarks filed on 11/16/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Tseng et al. do not describe “a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different” probes as claimed, Examiner respectfully disagrees.   The prior art (Tseng et al. (U.S. PuB. . 2016/0020630) do teach a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different (see fig 1 paragraph 0013-0016 and summary; especially, Tseng et al. teach a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different as fig 1 paragraph 0014-0016 and summary).
 
Applicant contends that Tseng et al. do not describe “a wireless receiving circuit” probes as claimed, Examiner respectfully disagrees.   The prior art (Tseng et al. (U.S. Pub. 2016/0020630) do teach a wireless receiving circuit (see fig 1 element 100 paragraph 0013; especially, Tseng et al. teach a wireless receiving circuit as fig 1 element 100 paragraph 0013).

Applicant contends that Tseng et al. do not describe “a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit” probes as claimed, Examiner respectfully disagrees.   The prior art (Tseng et al. (U.S. Pub. 2016/0020630) do teach a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit (see fig 3-6 paragraph 0040-0047; especially, Tseng et al. teach a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit as fig 3-6 paragraph 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851